Citation Nr: 1204842	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  02-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits based on a claim for service connection for cancer submitted by the Veteran.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active military service from November 1960 to November 1964.  The Veteran died in July 1999.  The Appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises from a December 1999 rating decision of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Following a Joint Motion by the parties, the Court vacated the Board's August 2004 decision in August 2005 and remanded the claim to the Board for further consideration.  In March 2006 and in October 2007, the Board remanded the appeal for additional development.  In June 2008, the Board again denied the claims.  In March 2009, the parties submitted a Joint Motion for Remand.  In April 2009, the Court vacated and remanded the 2008 decision.  


FINDINGS OF FACT

1.  The Veteran died as a result of neuroendocrine cancer, with kidney failure being the final mode of the Veteran's death due to (or as a consequence of) retroperitoneal lymphadenopathy due to (or as a consequence of) metastatic neuroendocrine carcinoma; an amended death certificate list lists multiple metastatic pulmonary nodules as a significant condition contributing to the Veteran's death but not resulting in the cause of death.
 
2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The preponderance of the medical evidence establishes that the Veteran's exposure to asbestos in service at least as likely as not resulted in a disorder, asbestosis.

4.  Although medical opinions establish that asbestosis was among several factors that aided or lent assistance to the causes that produced the Veteran's death, asbestosis did not contribute materially and substantially to the Veteran's death, which was due to neuroendocrine cancer that metastasized to the abdomen and resulted in a tumor that obstructed the kidneys and caused kidney failure.

4.  Asbestosis did not aggravate the neuroendocrine cancer that was the primary cause of the Veteran's death, that is, asbestosis did not increase the severity or pathology of cancer, and did not aggravate or accelerate metastasis of that cancer or tumor growth rate at any area of metastasis; although asbestosis increased the Veteran's susceptibility to symptoms of the cancer, such as infections caused by the cancer or treatment of the cancer, such increase in symptoms does not support a grant of service connection for the cause of the Veteran's death on the basis of aggravation.

5.  Asbestosis rendered the Veteran somewhat less capable of resisting death, but did not have a substantive or material influence in accelerating the Veteran's death.

6.  The preponderance of the evidence is against a finding that the Veteran was entitled at his death to any periodic benefit which was due and unpaid.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by the Veteran's military service did not cause the Veteran's death, or contribute substantially or materially to cause his death, or aggravate the cancer that caused the Veteran's death, or materially influence acceleration of the Veteran's death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309, 3.312 (2010).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.1000 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in July 1999, at the age of 56.  At the time of death, he had not been awarded service connection for any disorder, but he had submitted a claim for service connection for cancer.  The evidence establishes that the immediate cause of the Veteran's July 1999 was kidney failure, or uremia, although the physician who completed the death certificate inaccurately stated the immediate cause of death as "anemia" instead of "uremia."  The Veteran's kidney failure and uremia were due to retroperitoneal lymphadenopathy due to (or as a consequence of) metastatic neuroendocrine carcinoma.  No autopsy was performed.  A certified amended certificate of death dated in June 2001 shows that another significant condition contributing to the Veteran's death, but not resulting in the underlying cause, was multiple pulmonary metastatic nodules.  The Appellant maintains that the cause of the Veteran's death was the result of his exposure to asbestos during service.


Duties to notify and assist

Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Duty to notify

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  
While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In the present case, the unfavorable December 1999 rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current § 5103(a) notice requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the claimant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Appellant's testimony at a personal hearing conducted in January 2003 establishes that she knew that the Veteran had not been granted service connection for any disorder, including a disorder claimed as secondary to exposure to herbicides, during his lifetime.  Her testimony also establishes that she understood the requirement that the Veteran's death be related to his service or a service-connected disorder in order to be granted service connection for the cause of the Veteran's death.  

In this case, the Appellant appealed the Board's 2004 decision to the Court.  The Appellant obtained representation by an attorney.  In a December 2006 supplemental statement of the case (SSOC), the RO advised the Appellant of each aspect of notice required under the VCAA and under Hupp.  In its October 2007 Remand, the Board directed that the Veteran again be notified of the requirements for substantiating her claim.  The RO issued a December 2007 letter that again provided the Appellant each aspect of notice required by the VCAA and under Hupp.  The Appellant thereafter submitted additional statements of opinion from private medical providers.  The claim was thereafter readjudicated in January 2008, and the Board affirmed the denial of the claim in June 2008.  
The Appellant, who continued to be represented by an attorney, again appealed the denial to the Court.  The Board requested additional medical opinion in July 2010.  The Appellant was notified of this request and of the opinion provided.  The Board requested clarification of the medical opinion in January 2011.  The Appellant was notified of this request and of the opinion provided.  Following each opinion rendered, the Appellant's attorney submitted additional argument.   

Given the multiple notices to the Appellant, the multiple readjudications, the appeals to the Court, and the Appellant's representation by an attorney for many years, the Board finds that any defect in the content or timing of notice has been remedied, and the Appellant has not been prejudiced.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice due to defective notice is not automatically assumed, but must be established in individual case); Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (Appellant's representation by counsel "is a factor that must be considered when determining whether that Appellant has been prejudiced by any notice error").  The Board concludes that the Appellant has had a full and fair opportunity to participate meaningfully in the adjudication of her claim. 

With regard to the claim for accrued benefits, a review of VA's duty to notify and assist is not necessary regarding the accrued benefits claim because there is no legal basis for the claim, where service connection for the cause of death, which is essentially the same claim submitted during his lifetime, has been denied.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001), Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  

No reasonable possibility exists that further notice or assistance would aid in substantiating this claim, since evidence as to a claim for accrued benefits must be of record at the time of the Veteran's death.  Therefore, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the Appellant in substantiating the claim).

Duty to assist

The Veteran's service medical records have been associated with the claims file.  Although there is no specific verification that the Veteran was exposed to asbestos, the Board has so assumed for purposes of this claim.  The claims file has been reviewed by VA reviewers in November 2003 and in July 2007, and the Appellant has submitted private medical statements dated in 1999, 2000, and 2007.   Voluminous clinical records, including records of the Veteran's terminal illness and terminal hospitalization, are associated with the claims file.

The Appellant testified on behalf of her claims at a personal hearing conducted before the RO in 2003.  Additional evidence that might be relevant was discussed at that hearing.  The Appellant has submitted additional private medical statements, and all evidence discussed at the hearing has been obtained.  Numerous medical opinions, including in 2010 and 2011, have been obtained.

Significantly, neither the Veteran nor her attorney has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained, and the record does not otherwise indicate.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claim for service connection for the cause of the Veteran's death

Applicable law and regulations
The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  

In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Summarizing the rather complex regulation governing service connection for the cause of death, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Alternatively, service connection for the cause of death may be granted if the service-connected disability contributed substantially and materially to the Veteran's death, even if the service-connected disability was not the primary cause of death.  38 C.F.R. § 3.312.

So that the discussion of the law and regulations governing this claim is complete, the Board has also included discussion of the criteria for service connection, since the discussion of the cause of the Veteran's death includes an underlying claim for service connection for asbestosis.  Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served continuously for 90 days or more during a period of war and a malignant tumor becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  In this case, no presumption of service connection for the Veteran's cancer is applicable, since the malignant tumor was not manifested until many years had elapsed after the Veteran's service discharge.  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  The determination as to whether these Hickson requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); see Baldwin v. West, 13 Vet. App. 1 (1999).

The Board notes that, even if service connection for a disability is granted after the Veteran's death, that service-connected disability does not automatically become recognized as the cause of the Veteran's death unless the service-connected disability meets the criteria governing service connection for the cause death, that is, a primary or contributory, i.e., substantial and material, cause of death.  

Facts

The Veteran's occupational military specialties (MOS) included that of a fireman and boiler man.  Service medical records show that the Veteran was seen and treated for bronchopneumonia in January 1961.  The separation examination dated in January 1964 discloses no complaints, findings, or diagnoses of a respiratory disorder.  Based on the Veteran's period of service and his military occupational specialty, exposure to asbestos has been conceded, in the prior vacated Board decision, based on the manual provisions in effect when the Appellant submitted her claim.  VA Manual 21-1, Part VI, para. 7.21 (October 3, 1997, as in effect when the Appellant submitted the claim on appeal); see also VAOPGCPREC 4-2000, Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997).  Although the decision which conceded exposure to asbestos was vacated, the Board will again concede this point for purposes of this appeal.  


Private medical records beginning in early October 1997 reflect that the Veteran was seen for a fever.  A chest X-ray dated in October 1997 showed mild diffuse fibronodular changes, interpreted as representing chronic changes.  The Veteran complained of chest pain, and an echocardiogram disclosed diabetic cardiomyopathy.  In late October 1997, a colonoscopy and biopsy resulted in findings consistent with a polyp in the ascending colon; the examiner who performed the colonoscopy initially thought the polyp could be malignant.  A pathology report in late October 1997 confirmed a villotubular tumor.   

Abnormalities were noted in results of renal (kidney) function through laboratory examinations of the blood.  CT (computed tomography) examination of the abdomen, including to rule out metastasis from the colon to the liver, was ordered in November 1997.  An X-ray of the chest dated in November 1997 revealed findings consistent with chronic fibronodular changes throughout the lungs, unchanged from previous examinations.  There was no new active (lung) process.  The Veteran required microsurgical discectomy on an urgent basis following herniation of a lumbar disc.  A bone biopsy disclosed clusters of epitheliod cells suspicious for metastatic carcinoma.  The Veteran's complaints of spinal pain were thought to represent possible vertebral metastasis.  A bone scan disclosed multiple areas of increased activity.

CT of the abdomen performed in December 1997 disclosed five findings: a left adrenal mass, a right adrenal necrotic mass, enlarged retroperitoneal lymph nodes, cholelithiasis, and, multiple calcified pleural based plaques seen at the lung bases.  The plaques were suspicious for asbestosis-related pleural disease.

In mid-December 1997, the Veteran underwent laparotomy and debulking of a retroperitoneal and adrenal tumor.  Biopsies were obtained from the colon, kidneys, renal perihilar lymph nodes, liver, and gallbladder.  Multiple wedge-shaped biopsies 
of a large complex mass from the suprarenal position to the level of the lower pole of the right kidney were obtained.  The surgeon noted in particular that the right renal vein could not be separated from the pararenal mass extending from the adrenal gland to the upper pole of the kidney, and the right renal artery could not be seen, but appeared to the progressing through the mass.  The biopsy of the colon disclosed villotubular adenoma.  Biopsy of perihilar renal lymph nodes disclosed lipogranulomata and paraganglioma, possibly a pheochromocytoma.  The treating physician concluded that the perirenal mass was consistent with malignancy.  

In January 1998, Dr. H. saw the Veteran for further evaluation of his metastatic carcinoma.  At that time, the Veteran's lungs were clear.  The assigned diagnosis was neuroendocrine cancer.  Dr. H. reported that since no primary site had been found, the Veteran should be considered to have a neuroendocrine tumor of unknown primary site.  Dr. H. observed that such tumors may run the gamut from slower-growing tumors such as carcinoid, to fast growing tumors such as small cell carcinoma of the lung.  Dr. H. noted that the tumor seemed to be bulky and was acting aggressively with bone metastasis. 

January 1998 and later treatment records reflect that the Veteran initially received several periods of chemotherapy, including with Cisplatin, then with second-line chemotherapy, without any apparent response other than continued growth of the tumor.  Private records dated from 1998 to 1999 reflect that the Veteran was hospitalized on multiple occasions for symptoms associated with his neuroendocrine malignancy.  In February 1999, the Veteran was hospitalized for widely-metastatic neuroendocrine cancer.  A CT of the chest revealed a small pericardial effusion, mild cardiomegaly, and several solid lung nodules; it was not clear whether those nodules were benign or "possibly metastatic."  An examination of the chest revealed that the lungs were clear.  


X-rays of the chest performed in May 1999 revealed the development of diffuse alveolar infiltrates throughout the left lung and persistent bilateral interstitial infiltrative changes, stable since a prior May 1999 study.  X-rays of the chest dated in June 1999 revealed bilateral pulmonary infiltrates, slightly improved over May 1999.  No new progressive finding or evidence of pulmonary edema was found.

An examination in June 1999 revealed that the Veteran had metastasis of the liver, lungs, and bones.  His main complaint was pain in the left adrenal gland region and in the back, anorexia, and weight loss.  On physical examination, the lungs demonstrated decreased breath sounds.  An X-ray of the chest dated in June 1999 revealed, in pertinent part, a small right pleural effusion.

Statements regarding the Veteran's condition were received from the office of Dr. L.L.H. in 1998 and 1999.  In a June 1999 statement, F.A., M.D., indicated that the Veteran had metastatic neuroendocrine carcinoma complicated by malnutrition and weakness.

In a June 1999 statement, JG, a nurse practitioner (on behalf of Dr. L.L.H.) stated that the Veteran's diagnosis was neuroendocrine cancer with nodules shown on chest on X-ray.  The nurse practitioner stated that the nodules could be the result of possible asbestos exposure or possibly metastasis.

In July 1999, the Veteran was hospitalized for mental status changes and metastatic carcinoma.  The summary of that hospitalization states that the Veteran was two years out from the time of the initial presentation for a "neuroendocrine carcinoma arising in the right adrenal gland or the right renal paraganglia" with extensive local disease in addition to bony metastasis and recent development of retroperitoneal lymphadenopathy.  The final diagnoses were uremia and coma, and the secondary diagnoses were metastatic neuroendocrine carcinoma, diabetes, and anemia.

In a July 2000 letter, Dr. H. and nurse practitioner JG stated that the direct causes of the Veteran's death were neuroendocrine carcinomas with cancer of the lungs, liver and bones as contributory factors.

In June 2001, an amended death certificate included multiple pulmonary metastatic nodules as a significant condition contributing to the Veteran's death but not resulting in the underlying cause of death.  The certificate states that the amendment was requested to allow the spouse of the deceased Veteran to be considered for VA benefits and stated that the documentation of malignant pulmonary nodules was required for this purpose.

The Veteran's claims files were reviewed in October 2001.  The examiner stated that it would be a matter of speculation to say the Veteran's asbestos exposure contributed in any way to the Veteran's cause of death.  The examiner noted that the records disclosed that the Veteran had a metastatic cancer to his lungs from his adrenal glands.  His cancers were not primarily lung cancers.  Primary lung cancers, the physician opined, are associated with asbestos exposure.  The reviewer further opined that, to his knowledge, there was no relationship between asbestos exposure and adrenal cancer.

In a March 2002 statement, the Appellant contended that the adrenal gland was part of the lymph node system and that cancers cannot start in the lymph node system.  The Appellant contended that the Veteran's cause of death was small cell cancer which did not appear on radiologic examinations of the lungs until after it metastasized to other parts of the body, primarily the adrenal glands, bones, liver, and brain.  At her January 2003 personal hearing, the Appellant reiterated this belief.  She also submitted a report from the medical literature in which the patient had an occupational history of asbestos exposure and pleural plaques on chest x-rays and a pheochromocytoma.

Following the Board's August 2003 Remand, a VA reviewer rendered a November 2003 opinion that the immediate cause of the Veteran's death was "anemia."  The reviewer noted that pleural-based or diaphragmatic-based plaques were present in the lungs, and that it was noted that these plaques might or might not represent asbestos exposure.  The reviewer noted that no effort was ever made to treat the Veteran for anything having to do with the plaques noted on radiologic examination of the lungs and no effort was made to treat the Veteran for any residual of exposure to asbestos.  The reviewer concluded that the plaques noted on radiologic examination of the lungs did not cause any significant or extensive damage to the lungs and were of no significant consequence.  The reviewer also mentioned that the adrenal glands were not a lymphatic organ, and could produce clear cell carcinomas such as the surgeon observed at the time of the Veteran's December 1997 surgery.

The Board notes that this reviewer included statements in his report of a non-factual nature.  In the parties' August 2005 Joint Motion for Remand, these statements were characterized as "editorializing."  The Joint Motion specified that the Board should address the impact of the reviewer's non-factual, editorial statements.  The Board notes that it has considered the 2003 opinion only for the factual medical evidence discussed and the medical conclusions reached based on those facts.  The Board notes that the probative weight and persuasive value of that opinion is decreased by the fact that the reviewer concluded, incorrectly, that "anemia" was the cause of the Veteran's death and by the insertion of nonfactual statements.  As noted in the Board's March 2006 Remand, the Board determined that, to avoid any taint or appearance of bias due to those nonfactual statements in the 2003 opinion, additional medical opinion should be sought.

In the August 2005 Joint Motion, the parties noted that the Veteran's immediate cause of death was incorrectly noted in the August 2004 Board decision as "anemia," but the immediate cause of death as noted on the death certificate was actually "uremia."  The joint motion indicated that this statement, along with the statements contained in a November 2003 VA opinion, required additional discussion in the Board decision.  

Following the Court's August 2005 Order remanding the appeal to the Board, the Appellant submitted a December 2005 private medical statement from JG, ARNP, cosigned by L.L.H., M.D.  Dr. H. stated that he disagreed with the death certificate and stated that neuroendocrine carcinoma, not uremia, was the cause of the Veteran's death.  Dr. H. reiterated that the direct cause of the Veteran's death was neuroendocrine carcinoma with cancer of the lungs, liver, and bones.  Dr. H. provided an opinion that the Veteran's exposure to asbestos while in service was "as likely as not" the direct cause of the Veteran's multiple cancers and ultimate death.

In a July 2006 opinion, a reviewer concluded that, although there were small plaques in the Veteran's lungs, identified as due to asbestos exposure, there was no objective data to support pulmonary dysfunction due to the plaque formation.  The reviewer specifically noted that the medical article submitted did not support a causal relationship between the asbestos exposure noted in that patient and the adrenal gland cancer discussed in the article.  The reviewer noted that, although the Veteran underwent an exploratory laparotomy, debulking, and biopsy of right adrenal tumor, biopsy of the liver, and exploration of the retroperitoneal area, there was no objective medical data that a lung biopsy was ever conducted, and no lung dysfunction was treated.  The reviewer concluded that the Veteran's death was not proximately due to or the result of asbestos exposure, and concluded that asbestos exposure did not substantially and materially contribute to the Veteran's death.  The reviewer concluded that the Veteran's death was due to neuroendocrine carcinoma and its complications, and was not due to asbestos exposure.

By a statement dated in July 2007, A.F., MD, stated that, since the primary site of cancer was not positively established, primary cancer in the lungs was not positively ruled out.  Dr. F. further noted that the Veteran had a positive family history of death from asbestos-related conditions and noted that the Veteran suffered from multiple pulmonary problems prior to diagnosis of carcinoma.  Dr. F. opined that the November 2003 VA medical opinion could not be relied on because the opinion was expressed in terms of possibility, not probability, or certainty.  Dr. F. stated that the July 2006 medical opinion failed to discuss the amended death certificate, incorrectly noted the Veteran's cause of death as "anemia," and failed to provide the bases for the conclusions rendered.  

Dr. F. concluded that, because CT scans conducted in 1997 disclosed multiple small plaques, calcified and likely secondary to asbestos-related pleural disease, and since no investigations were carried out to rule out primary carcinoma of the lung, the evidence of record was in equipoise to warrant a finding that, within reasonable medical probability, the radiologic findings were indicative of primary carcinoma of the lung or mesothelioma of the pleura.

The Board issued a 2008 decision which related the facts as set forth above.  The Appellant, through her representative, argued that the Board had not addressed the discrepancies between the cause of death listed on the death certificate and the amended to the death certificate and the examiners' opinions based on the reading that the cause of death was anemia.  The Court vacated the Board's 2008 decision, and directed the Board to provide adequate reasons and bases for its finding that the unfavorable VA medical opinions were more probative than the favorable private medical opinion.  The Court also directed that the Board obtain independent medical opinion to determine whether the Veteran's asbestos exposure caused the cancers that caused the Veteran's death.  

In July 2010, the Board sought a medical expert opinion.  The Board asked the examiner to review the (unfavorable) 2003 and 2006 VA medical opinions and the (favorable) December 2005 and July private medical opinions, and to determine whether it was at least as likely as not that the Veteran's exposure to asbestos in service was etiologically related to the primary cause of death, or to a disorder underlying a primary cause of death.  The reviewer was also asked to determine if the exposure to asbestos was related to a disorder which contributed to the Veteran's death, and to explain any differences between his opinion and the opinions previously rendered.  

The reviewer who provided the October 2010 opinion stated that it was more likely than not that the Veteran had asbestosis related to his military service.  This portion of the opinion is favorable to the Appellant's claim, in that it supports a grant of service connection for asbestosis.  This statement by the reviewer is also consistent with Dr. F.'s conclusion that the clinical records support a finding that the Veteran had an asbestos-related condition prior to his death.  The October 1997, November 1997, and December 1997 interpretations of CT examinations note there were fibronodular changes, of a chronic nature, with no active lung process, and that there were calcified pleural-based plaques in the lungs suspicious for asbestos-related disease.  The VA reviewers who provided opinions in November 2003 and July 2006 also concluded that the most likely explanation for these plaques was exposure to asbestos.  The Veteran's exposure to asbestos has been conceded, and the preponderance of the medical opinions establishes that the Veteran did have an asbestos-related disorder, diagnosed as multiple pleural based plaques seen at the lung bases or fibronodular changes with no active process.  

As to the Veteran's oncologic history, the reviewer who provided the 2010 opinion described the presentation, the attempts at diagnosis, and inability of the providers to determine a primary tumor, followed by attempts at chemotherapy, to which there was minimal response.  After the failure of chemotherapy, the Veteran was provided supportive care, and died of renal failure thought to be secondary to obstruction by the retroperitoneal lymph nodes.  The reviewer stated that the various reading of the death certificate "are frankly obfuscatory and irrelevant."  The reviewer explained that the Veteran died from his cancer, and renal failure "is a very common mode of death in patient under hospice or other palliative care."  (Emphasis in original).

The reviewer further explained:

The "anemia" diagnosis was probably just a misread of "uremia" in handwritten and uremia simply means renal failure.  This fact is critical because in my judgment, all the questions of cause and effect hinge on the understanding that the patient finally died of his cancer.  The pulmonary issues related to asbestosis, however, probably made him more susceptible to infections from treatment, impaired his performance status (general health) and therefore probably contributed to his demise from malignancy.

The reviewer also opined that it was less likely than not that the Veteran's exposure to asbestos was etiologically related to the primary cause of death, neuroendocrine carcinoma.  The reviewer noted that he conducted research looking for information about a link between asbestos and several types of neuroendocrine tumors, but found only one case report linking asbestos to a neuroendocrine cancer.  The reviewer also noted that the development of metastatic lung lesions and pneumonia toward the end of the Veteran's life did not suggest a link between the Veteran's asbestos exposure and his cancer.  

Analysis

The Board finds that the reviewer's 2010 statement that the Veteran died of his cancer, with renal failure as the mode by which the cancer caused the Veteran's death, and that pulmonary issues related to asbestosis "probably" contributed to his demise from malignancy is a strong statement that no pulmonary disorder, to include asbestosis, was a "substantial and material" factor to cause or produce the Veteran's death.  The reviewer's statement that the Veteran's asbestosis probably made the Veteran "more susceptible to infections from his treatment" and thus "contributed to the Veteran's demise from his malignancy" is consistent with a finding that asbestosis "shared in producing" the Veteran's death, but did not contribute "substantially and materially" to his death.  The reviewer's statement, so interpreted, is unfavorable to a finding that asbestosis was a cause of death within the meaning of 38 C.F.R. § 3.312, which provides service connection if service-connected disability is a substantial and material cause of a Veteran's death.  

However, because the reviewer who provided the 2010 opinion did not specifically discuss the favorable opinions of record, which stated that asbestosis was a "substantial factor" in "contributing" to the Veteran's death, and did not specifically reconcile his opinion with the 2005 and 2007 favorable opinions, the Board requested clarification of the opinion.  The reviewer responded, in January 2011, that asbestosis was among several factors that aided or lent assistance to the causes that produced the Veteran's death, and rendered the Veteran somewhat less capable of resisting death.  

The Board notes that the 2011 addendum does not state that asbestosis was among the factors that contributed to the Veteran's death.  Rather, the reviewer stated that asbestosis was "among several factors" that "aided or lent assistance to the causes that produced the Veteran's death."  The Board notes that this opinion does not state that asbestosis "contributed" to the Veteran's death, but rather, establishes that asbestosis indirectly contributed to the Veteran's death by contributing to the disorders (causes) which more directly led to the Veteran's death.  The statement in effect provides an opinion that asbestosis did not contribute materially and substantially to the Veteran's death.  

The 2010 opinion and 2011 addendum specifically state that "asbestosis rendered the Veteran somewhat less capable of resisting death."  The regulation, at 38 C.F.R. § 3.312, provides states that, where there is a primary cause of death that is so overwhelming that eventual death can be anticipated, as with the neuroendocrine cancer in this case, service connection for the cause of death may be considered if the service-connected condition was "of such severity as to have had a material influence in accelerating death."  The finding that the service-connected disability made the Veteran "somewhat less capable of resisting disease" does not meet the standard of "a material influence in accelerating death" so as to warrant a grant of service connection for the cause of the Veteran's death.  

The facts show that asbestosis was, in fact, not diagnosed or treated during the Veteran's lifetime.  Although radiologic examination in November 1997 revealed findings consistent with chronic fibronodular changes throughout the lungs, the providers concluded that there was "no new active (lung) process."  No lung process was treated until after the Veteran had failed chemotherapy and was placed in palliative care.  These facts are consistent with the conclusions of the reviewer who provided the 2010 opinion and 2011 addendum.  

In an April 2011 submission, the Appellant, through her attorney, argues, in essence, that the standard for service connection for cause of death is met in this case because the service-connected disability (asbestosis) aggravated or worsened the nonservice-connected cancer.  The facts do not support a finding that the service-connected disability, asbestosis, aggravated or worsened the primary cause of death, neuroendocrine cancer.  The facts support a finding that asbestosis made the Veteran more susceptible to "infections from treatment."  Aggravation, as defined for VA purposes, requires a finding of worsening of the underlying disorder.  

In this case, the 2010 opinion makes it clear that the underlying disorder is the neuroendocrine cancer that was the primary cause of the Veteran's death.  A worsening of symptoms of cancer, such as infection due to the cancer or cancer treatment, is not an "aggravation" which may support a grant of service connection for the cause of the Veteran's death.  38 C.F.R. § 3.306 (defining aggravation); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994); Hunt v. Derwinski, 1 Vet .App. 292, 297 (1991) (intermittent or temporary flare-up does not constitute aggravation unless it is shown that the underlying condition, rather than merely the symptoms, is worsened).

The October 2010 opinion provides definitive review of the question that the Court directed the Board to address, whether the clinical records support a finding that the Veteran's death was proximately due to or the result of asbestos exposure, or whether the multiple pleural based plaques seen at the lung bases or fibronodular changes contributed materially and substantially to the Veteran's death.  The October 2010 opinion, as detailed above, states that research revealed only one case report favorable to the Appellant's claim, and the reviewer concluded that it was less than likely that the Veteran's death, or his death due to neuroendocrine cancer, was proximately due to his exposure to asbestos.

Dr. F. provided a contrasting opinion.  He concluded that the radiologic findings in the Veteran's case were, at least as likely as not, or within reasonable medical probability, indicative of primary carcinoma of the lungs or mesothelioma of the pleura.  Dr. F.'s opinion fails to address whether there is medical knowledge to support this opinion.  Dr. F. did not discuss the December 1997 surgical findings and December 1997 pathology reports or the actual records of the Veteran's treatment for his cancer.  The December 1997 pathology reports disclose lipogranulomata and malignant paraganglioma of the right adrenal gland.  The report of the December 1997 exploratory laparotomy and debulking of a renal adrenal mass specifically noted that there was no evidence of diffuse carcinomatosis, and that the tumor was localized to the area by the right kidney and adrenal gland.  The December 1997 reports also disclosed that the right renal vein and right renal artery ran through and could not be separated from the tumor.  Dr. F. did not explain how his opinion was consistent with or could be reconciled with the December 1997 operative and pathology findings, which appear, on their face, to be contradictory to the July 2007 opinion rendered by Dr. F.  The Board finds that the 2010 opinion, which discuss a specific attempt to find medical reports regarding the issue, of more weight than Dr. F's opinion.

In addition, a villotubular adenoma initially diagnosed on colonoscopy was resected during the December 1997 surgery.  There is no medical opinion or evidence that this tumor was implicated in the Veteran's death.   Dr. F. did not discuss this tumor or explain how that finding was consistent with a conclusion that the neuroendocrine tumor had a primary site in the lungs.   

For purposes of information only, and without reliance thereon, the Board notes that a paraganglioma is a neoplasm derived from the chromoreceptor tissue of a paraganglion, or the medulla of the adrenal gland.  Stedman's Medical Dictionary 1310 (27th ed. 2000).  In contrast, a mesothelioma is a neoplasm derived from the lining cells of the pleura and peritoneum, which grows as a thick sheet covering the viscera, and is composed of spindle cells or fibrous tissue.  Stedman's Medical Dictionary at 1098, 1099.  Dr. F's opinion does not explain why, if mesothelioma or a primary cancer of the lung were present, the pathology reports reflect neuroendocrine cancer instead.  Dr. F. does not provide an opinion that metastasis of a mesothelioma or a primary lung tumor may be manifested as neuroendocrine carcinoma.  Dr. F. did not explain why the pathology reports could not identify the primary cancer of the lung, if a primary lung cancer was present.  

Dr. F. emphasized that the primary site of the cancer was not determined, so it was as likely as not that the primary cancer site could have been in the Veteran's lungs.  However, Dr. F. failed to discuss how the pathology reports could be consistent with his conclusion that it was at least as likely as not that the primary site of the Veteran's cancer was in his lungs or was a mesothelioma, when the pathology reports do not disclose mesothelioma or a primary lung cancer.  Dr. F. did not discuss how his conclusion could be reconciled with the operative report and the conclusions of the surgeon who performed the exploratory laparotomy.  Additionally, Dr. F. failed to address the determination, stated in the operative report, that there was no diffuse carcinomatosis, or the surgeon's determination that no biopsy of the lungs or the pleural-based plaques was necessary.  

The Board finds it significant that Dr. F. did not explain how he determined that the Veteran had a primary lung cancer or mesothelioma caused by exposure to asbestos where the diagnosed carcinoma, on objective pathologic examination, was a paraganglioma or neuroendocrine cancer with neurosecretory granules (chromogranin positive).  Dr. F. did not explain why he concluded that the Veteran's primary cancer was a lung cancer, even though radiology examinations in 1997 stated that there was no active process in the lungs, at a time when the Veteran had sufficient metastasis to the spine as to require urgent laminectomy and at a time when the tumors in the abdomen were so large as to be described by the surgeon in December 1997 as causing displacement of other organs.  

Dr. F. did not explain why or how the clinical evidence establishes that the Veteran's death was due to a lung disorder, when the death certificate states that uremia was the cause of the Veteran's death.  Without reliance thereon, the Board notes that "uremia" is the several complexes of symptoms caused by severe, persisting, renal failure.  Stedman's Medical Dictionary 1919 (27th ed. 2000).   There is no apparent link between renal failure, the cause of death listed on the death certificate, and pulmonary plaques.  Neither Dr. F. nor Dr. H. has addressed this discrepancy.  

Dr. F. did not explain how the pathologic findings were consistent with mesothelioma or a primary lung cancer.  Most significantly, however, Dr. F. failed to discuss why his conclusions that the Veteran had primary cancer of the lungs, or that a condition related to asbestos exposure contributed substantially and materially to the Veteran's death are consistent with the voluminous oncology treatment records associated with the claims file, when those oncology treatment records reflect no treatment of a respiratory dysfunction and no suspicion of a primary lung cancer, and do not reflect diagnosis of metastasis to the lungs until the Veteran's neuroendocrine cancer was far advanced.  

Dr. H. also rendered a December 2005 medical opinion that the Veteran's exposure the asbestos was "as likely as not" the direct cause of his multiple cancers.  Dr. H. treated the Veteran during the Veteran's lifetime.  Dr. H. recommended several types of chemotherapy, instituted other treatment, and rendered several opinions prior to December 2005.  However, there is no record that Dr. H. suggested treatment for a primary lung cancer, or that he treated the Veteran for lung cancer or used any cancer protocol for mesothelioma.  The Board finds it particularly significant that Dr. H. did not explain how the Veteran's exposure to asbestos as the cause of his death could be reconciled with the December 1997 operative and laboratory reports, or Dr. H.'s failure to biopsy the lungs, treat the lung disorders with chemotherapy.  

The reviewer who provided a November 2003 opinion discussed the fact that 

. . . if an asbestos-caused tumor was present, [the treating providers] certainly did not treat that disease, and I did not see any significant remarks that were contemporaneous with the care or surgery of this man to indicate that any danger existed, or any possibility existed that they had significant problems, due to asbestos.  They did not biopsy the lungs.  They did not treat the lungs.  And at the very end of this man's life, on admission one or two days before his death, he had minimal respiratory symptoms for an individual . . .  that close to death.

Neither Dr. H. nor Dr. F. addressed these conclusions, except for Dr. F's statement that the November 2003 opinion was too speculative to be relied on.  The portion of the November 2003 noted above does not appear to be speculative, but, rather, to be very factual in nature.  The Board notes that it has considered for purposes of the balance of the probative evidence, only those portions of the November 2003 report discussed in detail in this decision.  The Board finds that these 2003 statements accord with and are consistent with other factual statements also of records.  As such, this reasoning is persuasive.  This opinion is unfavorable to the Appellant's claim.  

The physician who provided the November 2003 VA opinion also addressed the Appellant's point that the primary site of the cancer was undeterminable.  The VA physician found, based upon his review of the many medical record in this case, that the Veteran had adrenal cancer, that it spread to his lungs, liver, and bones, and that all sites of cancer were due to the same tumor.  He indicated that the appropriate way to phrase the final diagnosis was "neuroendocrine carcinoma in the lungs, liver, and bones."  As noted above, the favorable opinions of Dr. H. and Dr. F. do not explain why their favorable opinion is consistent with the findings of records, where, in contrast, the examiner who provided the 2003 opinion discusses the relevant findings.  

Dr. H. did not explain how the December 2005 opinion could be reconciled with his own lengthy treatment of the Veteran's condition, which did not include treatment for lung cancer or for asbestosis.  The Board finds that Dr. H's 2005 opinion is of little weight or persuasive value.  The Board finds that the weight and persuasive value of the October 2010 unfavorable opinion, the January 2011 unfavorable addendum, and the two unfavorable VA opinions rendered prior to the Board's request for the October 2010 opinion, are of greater weight and persuasive value than the favorable opinions of Dr. F. and Dr. H.  

The Veteran's death certificate, as amended, states that the Veteran's death was due to uremia, due to retroperitoneal lymphadenopathy, due to metastatic neuroendocrine carcinoma, with pulmonary metastatic nodules that were not related to the cause of death.  Thus, even the amended death certificate does not indicate that metastatic pulmonary nodules caused the neuroendocrine carcinoma that caused the Veteran's death.  Rather, the amended death certificate indicates that, although the metastatic pulmonary nodules were "significant," that condition was unrelated to the cause of the Veteran's death.  The determination noted on the death certificate contradicts Dr. F.'s conclusion that a carcinoma due to exposure to asbestos was etiologically related to the cause of the Veteran's death.  The Board finds that the death certificate, which is an official document, is more probative than the opinion provided by Dr. F. and Dr. H.   

The Board notes that the surgeon who performed exploratory laparotomy in December 1997 noted, prior to the surgery, that diagnoses of lung cancer, hypertension, and Alzheimer's disease should be considered.  See 12/16/97 History and Physical (H&P), Dr. A.F.  However, following the operative procedure and the pathology report, those diagnoses are not again mentioned in the voluminous clinical records, including the Veteran's oncology treatment records, many of which were written by Dr. A.F.  (See 4/2/98 Short Stay History and Physical, Dr. A.F., discharge/expiration summary, 7/09/1999, Dr. A.F.)

An October 2001 opinion states that the clinical records show that the Veteran's cancers were not primary lung cancers, and that the reviewer did not "believe" that there was any relationship between adrenal cancer and asbestos exposure.  The reviewer who provided November 2003 opinion indicated, without explanation, that neuroendocrine cancer was not related to exposure to asbestos.  The reviewer who provided the July 2006 opinion stated that there was "no objective medical evidence that the Veteran's death was related to asbestos exposure.  

There is considerable evidence favorable to the Appellant's claim for service connection for the cause of the Veteran's death, primarily, the December 2005 statement from Dr. H. and the July 2007 opinion from Dr. F.  Nevertheless, the unfavorable evidence, including the 2003 and 2006 VA opinions, the statements of Dr. H. prior to December 2005, and, most importantly, the contemporaneous records of the Veteran's treatment for neuroendocrine cancer from October 27, 1997 to July 1999, with the analysis of those records provided in an October 2010 opinion and a January 2011 addendum, preponderates against the favorable evidence. 

The Appellant does not allege that she has the medical expertise to provide the competent medical evidence necessary to establish a connection between the cause of the Veteran's death and service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, her allegation that the Veteran's death was caused by his exposure to asbestos in service is not persuasive as competent medical evidence.

The reviewer who provided the October 2010 opinion and January 2011 addendum has clearly articulated the reasons underlying his conclusion that the Veteran died of neuroendocrine cancer.  The reviewer clearly articulated the reasons underlying his conclusion that asbestosis was among several factors that aided or lent assistance to the causes that produced the Veteran's death.  The reviewer's opinion is unfavorable to a determination that asbestosis contributed materially and substantially to the Veteran's death or had a material include in accelerating the Veteran's death.  The Board notes that the distinction in the governing regulation between a disorder which "casually shared in producing death," for which service connection for the cause of a Veteran's death is not authorized, and a disorder which contributed substantially and materially to combine with other disorders to cause a Veteran's death, which does support a grant of service connection for the cause of a Veteran's death, is a distinction that is difficult to explain in cases such as this, where numerous factors contributed to the Veteran's death, even though his cancer was the primary and overwhelming cause of death.  

To summarize the complex discussion of the regulations and medical evidence above, the Veteran was provided with intensive diagnostic evaluation beginning in late 1997, when he first sought evaluation for symptoms of an unknown cause.  Neuroendocrine cancer was diagnosed.  The Veteran underwent surgical removal of a cancerous lesion from his spine.  All attempts at chemotherapy failed.  Cancer metastasized to several parts of the Veteran's body.  In early 1999, he was transferred to hospice care for supportive and palliative care.  A tumor in his abdomen grew so large that the tumor obstructed the Veteran's kidneys.  He died of kidney failure.  

During diagnostic evaluation, providers determined that there was no active process in his lungs.  No provider assigned a diagnosis of asbestosis prior to the Veteran's death.  No provider treated asbestosis; no lung disorder was treated before chemotherapy failed.  The Veteran developed pneumonia near the end of his life, at a time when metastasis of the cancer to the lungs was found.  However, the Veteran did not die of a lung disorder, or an infection; rather, he died because a cancerous tumor caused so much obstruction of the kidneys that the kidneys could no longer function.  

The diagnostic evaluations, the course of the Veteran's treatment, the death certificate, and the persuasive medical opinions establish that the Veteran had asbestosis, even though it was not diagnosed or treated.  The evidence and opinion establish that asbestosis, among other factors, aided or lent assistance to the causes that led to the Veteran's death due to cancer.  The fact that no provider diagnosed or treated asbestosis during the Veteran's lifetime demonstrates that asbestosis, considered alone, did not cause, contribute materially and substantially, or materially accelerate the Veteran's death.  Therefore, service connection for the cause of the Veteran's death as due to asbestosis incurred in service is not authorized under the criteria governing Veterans' benefits.  

The preponderance of the evidence is against the claim, either on the basis that the Veteran's exposure to asbestos caused his death, or contributed materially or substantially to his death, or had a material influence in accelerating his death.  Therefore, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim for service connection for cause of the Veteran's death must be denied.

2.  Claim for accrued benefits

Accrued benefits are benefits to which the Veteran was entitled to at the time of his death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a Veteran, any accrued benefits are payable to the surviving spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1) (a two-year limitation on accrued benefits was in effect when the Veteran dies, and that limitation is applicable to this case, since the Veteran dies prior to December 2002).  

Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

The evidence of record at the time of the Veteran's death disclosed only that he had neuroendocrine cancer.  There was no medical statement or opinion relating his death to exposure to asbestos in service or to asbestosis-related pleural plaques.  The evidence at the time of the Veteran's death was against the claim.  The claim for service connection for the cause of the Veteran's death has not been granted, although service connection for asbestosis has been conceded.  The preponderance of the evidence, whether evaluated at the time of the Veteran's death or based on all the evidence of record, establishes that it is not at least as likely as not that the Veteran died as a result of his service or exposure to asbestosis therein, so the claim for accrued benefits has not been established on any basis.  The claim must be denied.  


ORDER

The appeal for service connection for the cause of the Veteran's death is denied.

The appeal for accrued benefits is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


